 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   JESUS ALBERTO LOPEZ-RETAMOZA
 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                       Case No. 1:18-CR-0091 NONE-SKO
11                      Plaintiff,
12           v.                                       STIPULATION AND ORDER TO
                                                      CONTINUNE SENTENCING HEARING
13    JESUS ALBERTO LOPEZ-RETAMOZA,
14                      Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND ANGELA SCOTT, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, JESUS ALBERTO LOPEZ-RETAMOZA, by and through his

19   attorney of record, DAVID A. TORRES hereby requesting that the sentencing hearing currently

20   set for Friday, March 20, 2020 be continued to Friday, May 22, 2020.

21          I underwent surgery on Thursday, March 12, 2020, for an ongoing medical issue. My

22   physician has placed me on medical leave until April 26, 2020 and therefore asking this matter to

23   be continued. Mr. Lopez-Retamoza is prepared to waive time. I have spoken to AUSA ANGELA

24   SCOTT and she has no objection to continuing the sentencing hearing.

25   ///

26   //

27   //

28   //
                                                      1
 1             IT IS SO STIPULATED.
                                                                      Respectfully Submitted,
 2   DATED: 3/16/2020                                                 /s/ David A Torres      ___
                                                                      DAVID A. TORRES
 3                                                                    Attorney for Defendant
                                                                      JESUS LOPEZ-RETAMOZA
 4

 5

 6
     DATED: 3/16/2020                                                 /s/Angela Scott__ ________
 7                                                                    ANGELA SCOTT
                                                                      Assistant U.S. Attorney
 8

 9

10                                                           ORDER
11
               IT IS SO ORDERED that the sentencing hearing currently set for March 20, 2002 be
12
     continued to Friday, May 22, 2020.
13
     IT IS SO ORDERED.
14

15        Dated:        March 16, 2020
                                                               UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
     Stipulation and Proposed Order to Continue Sentencing     2
